DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “computer readable storage medium” is non-statutory subject matter. The specification (see [106]) mentions non-transitory media, but does not limit the scope of computer readable storage medium to non-transitory embodiments. It is suggested to add “non-transitory”.
Claims 16-35 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a combination of a mental process, method of organizing human activity and mathematical concept. A combination of abstract ideas is still an abstract idea. 
Specifically claims 16-22 recite:
16. (New): A computer-implemented logistics distribution method, comprising: obtaining a login address and a login time of a user logged in to a platform, wherein the platform comprises one or more of a logistics platform, a shopping platform, or a third- party platform; and determining a delivery success rate according to the login address and the login time, so as to determine whether to perform direct delivery according to the delivery success rate.  
17. (New): The computer-implemented logistics distribution method according to claim 16, wherein the login address is a global positioning system GPS positioning information when the user logs in to the platform, or is determined according to an Internet Protocol IP address information when the user logs in to the platform.  
18. (New): The computer-implemented logistics distribution method according to claim 16, wherein obtaining the login address and the login time of the user to log in to the platform comprises: obtaining a GPS positioning information and the login time when the user logs in to the platform; obtaining an IP address information and the login time when the user logs in to the platform, and determining a positioning information of the IP address according to the IP address information;  4Docket No. 524637US Preliminary Amendment determining the last login according to the login time, and determining 
19. (New): The computer-implemented logistics distribution method according to claim 16, wherein the delivery success rate is determined according to a distance between the login address and a delivery address, and a time difference between the login time and a current time.  
20. (New): The computer-implemented logistics distribution method according to claim 19, wherein the delivery success rate is determined according to the following formula: 
    PNG
    media_image1.png
    22
    144
    media_image1.png
    Greyscale
 wherein, P is the delivery success rate, s is the distance, h is the time difference, Q is an influence coefficient of the distance, K is an influence coefficient of the time difference; s>1, h>1; when the distance is no more than 1 meter, s=1; when the time difference is no more than 1 minute, h=1.  
21. (New): The computer-implemented logistics distribution method according to claim 16, further comprising: obtaining users associated with the delivery address to generate a user list; determining the delivery success rate according to the login address and the login time comprises: determining a single user delivery success rate of each user according to the login address and the login time of each user in the user list;  5Docket No. 524637US Preliminary Amendment determining a maximum of the single-user delivery success rate as the delivery success rate.  
22. (New): The computer-implemented logistics distribution method according to claim 16, further comprising: comparing the delivery success rate with a predetermined threshold by a computing element; prompting to call the user if the delivery success rate is lower than the predetermined threshold; and prompting direct delivery if the delivery success rate is no lower than the predetermined threshold.

Regarding claim 16, the obtaining step can be considered a mental process. The way it’s written the platform stuff is not integral to the claim. A person could just be reading a sheet of paper with data written on it. The determining step of claim 16 could also be considered a mental process in that a person could mentally or with pen/paper determine a success rate based on available data. 
Regarding claim 17, the additional limitations merely refine the type of data and do nothing to limit the abstract idea.

Claims 19/20 further refines the mental process and claim 20 additional recites a mathematical concept (i.e. formula). Specifically a person could receive various information and then mentally or with pen/paper use a formula to calculate a “success rate”.
Claim 21 further recites steps towards a mental process. Obtaining a list of users can be done by viewing a sheet of paper listing the users. The three determining steps can all be done by mentally evaluating information.
Claim 22 further recites a comparing step which can be considered a mental process. A person can mentally compare two numbers. The two prompting steps represent methods for organizing human activity. A courier can check with a customer first or proceed without checking based on a result of the comparison.

This judicial exception is not integrated into a practical application because the additional element of a computer is recited at a high degree of generality such that it amounts to mere instructions to implement an abstract idea which per MPEP2106.05(f) is not a practical application.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because because the additional element of a computer is recited at a high degree of generality such that it amounts to mere instructions to implement an abstract idea which per MPEP2106.05(f) is not significantly more.
Claims 23-35 mirror claims 16-22 and are rejected for similar reasons.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 23, 24, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda (US 20160321604 A1) in view of Giuffrida (US 20120007982 A1).
Claim interpretation: The examiner notes the plain meaning of “success rate” would be something like a probability or percent. However clearly the values are not limited to a range of 0 to 1 or 0 to 100. Specification [55]-[56] gives an example of the probability 
Regarding claim 16, Imaeda discloses, 
16. (New): A computer-implemented logistics distribution method (fig. 1 terminals/servers), comprising:
	obtaining a login address and a login time of a user logged in to a platform (paragraph 98 position information of each terminal is considered login address, date/time at which the position information is obtained is considered login time), wherein the platform comprises one or more of a logistics platform, a shopping platform, or a third- party platform (paragraph 98 and fig. 10 accumulation unit is part of server 10 which can be considered a logistics platform); and
	determining a delivery success rate according to the login address (s7-s8 estimated time=success rate), so as to determine whether to perform direct delivery according to the delivery success rate (s9).

Imaeda clearly discloses a success rate (i.e. estimated time) based on position information i.e. login address, but fails to disclose using login time. However Giuffrida discloses past time-series position data being used to extrapolate future position data (fig. 11 and paragraph 113). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Imaeda by using accumulated time series position data to derive the estimated time of arrival. The motivation for the combination is simple substitution of one element for another to yield predictable results. Imaeda 

Regarding claim 17, Imaeda discloses wherein the login address is a global positioning system GPS positioning information when the user logs in to the platform, or is determined according to an Internet Protocol IP address information when the user logs in to the platform (paragraph 21 GPS).

Claims 23, 24, 30 and 31 are rejected for similar reasons as above.
3.	Claims 18, 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda (US 20160321604 A1) in view of Giuffrida (US 20120007982 A1) as applied to claim 16 and further in view of Hertel (US 20150350378 A1)
Regarding claim 18, Imaeda discloses wherein obtaining the login address and login time of the user to log into the platform comprising obtaining a GPS positioning information and the login time when the user logs in to the platform (paragraph 98 and see paragraph 21 GPS) and determining the last login according to the login time (paragraph 98 time received), but fails to disclose using any IP address information. However in analogous art, Hertel discloses:
wherein obtaining the login address and the login time of the user to log in to the platform comprises: obtaining a GPS positioning information and the login time when the user logs in to the platform (paragraph 54 GPS information may be available); 

Claims 25 and 32 are rejected for similar reasons as above but applied to claims 23 and 30.

3.	Claims 22, 29, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaeda (US 20160321604 A1) in view of Giuffrida (US 20120007982 A1) as applied to claim 16 and further in view of “Empirical probability” by Wikipedia and Watanabe (US 20100287194 A1).
Regarding claim 22, Imaeda further discloses:
Comparing the delivery success rate with a predetermined threshold by a computing device (fig. 8 s8);
Prompting to contact the user if the likelihood of success is relatively low (fig. 9 s11)


Imaeda as modified fails to disclose:
1) the delivery success rate being in such a way that high values mean more of a chance for success (and thus exceeding is when the user gets direct delivery and being below the user gets extra verification)
2) the contacting of the user being in the form of a call

Evaluation s8 is intended to evaluate likelihood of successful delivery based on how far a user is away from home. However Wikipedia likelihood of success can be correlated with observations based on experimental data (see first three paragraphs in particular). It would have been obvious to one of ordinary skill in the art to combine this teaching with Imaeda as modified by using login address/time to empirically evaluate probability of successful delivery such that a determination can be made whether a delivery is likely to succeed or not. 
The motivation for the combination is that estimating probabilities using empirical probabilities are relatively free of assumptions (see advantages section).

Imaeda as modified still fails to disclose a call as the communication method. However Watanabe discloses placing calls (paragraph 2). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Imaeda as modified by placing calls instead of sending messages. The motivation for the combination is efficiency (paragraph 2).
Claims 29 and 35 are rejected for the same reasons as above but applied to claims 23 and 30.

Claim Status
Regarding claims 19, 20, 26, 27, 33, the prior art of record fails to disclose wherein the delivery success rate is determined according to a distance between the login address and a delivery address, and a time difference between the login time and a current time. Imaeda discloses success likelihood based on a distance from a current position, but not based on a time difference between a current time and a previous time.
Regarding claim 21, 28, 34, Imaeda discloses obtaining users associated with the delivery address to generate a user list (see e.g. paragraph 113) and as modified teaches determining the single user delivery success rate according to the login address and the login time comprises, but fails disclose determine a maximum of the different users i.e. “determining a maximum of the single-user delivery success rate as the delivery success rate.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 8015023 B1) discloses a method for avoiding unsuccessful delivery by sending alerts based on delivery vehicle location. Holt (US 20030036962 A1) discloses a system to try to prevent unsuccessful delivery by monitoring deliverer and recipient locations. Erdmann (US 8498817 B1) discloses predicating location of a user, which may be utilized to aid delivery of items. Watanabe (US 20100287194 A1) maintains status information of user's presence at home to aid in .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687